Citation Nr: 1608480	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  14-00 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This issue was previously remanded by the Board, in June 2015, for further development.  For the reasons discussed below, the Board finds that the RO is in substantial compliance with the Board's directives on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board notes that a rating decision in August 2012 granted service connection for gastroesophageal reflux disease (GERD) as secondary to service-connected CAD and assigned a noncompensable rating from June 21, 2012.  The Veteran has not expressed disagreement with the disability rating or effective date assigned to this disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue is not before the Board.

A rating decision in December 2012 denied service connection for bilateral hip degenerative joint disease, as secondary to CAD; left knee degenerative joint disease, as secondary to CAD; right leg condition; depressive disorder, as secondary to CAD; and psychosis for the purpose of establishing eligibility for treatment.  The Veteran submitted a timely notice of disagreement as to these issues in January 2013.  A statement of the case was issued in June 2014 as to bilateral hip degenerative joint disease, left knee degenerative joint disease, and right leg condition.  Thereafter, the Veteran submitted a written statement that he was not pursuing an appeal on these issues.  As the Veteran did not submit a timely substantive appeal, an appeal has not been completed and these issues are not before the Board.  See 38 C.F.R. § 20.200.

A rating decision in June 2014 granted service connection for depressive disorder, not otherwise specified, as secondary to CAD, and assigned a disability rating of 30 percent effective from August 29, 2012.  The Veteran has not expressed disagreement with the disability rating or effective date assigned to this disability.  See Grantham, 114 F.3d at 1156.  Therefore, this issue is not before the Board.


FINDING OF FACT

The Veteran's coronary artery disease is manifested by continuous medication for control; complaints of dyspnea, fatigue, angina, and dizziness; cardiac hypertrophy and dilatation; a left ventricular ejection fraction no worse than 60 percent; and a workload no worse than 10 METs with no resulting chest pain. 
 

CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.100, 4.104, Diagnostic Code 7005 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).      

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected coronary artery disease (CAD) arises from his disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal and a statement of the case (SOC), which set forth the relevant diagnostic codes for rating the disability at issue and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the RO obtained the Veteran's service treatment records, VA medical center (VAMC) treatment records, and private medical records, and associated them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was provided VA examinations in February 2012 and October 2015 with regard to his heart condition, and reports of these examinations have been obtained.  When VA provides a medical examination or obtains a medical opinion, it must ensure that the examination or opinion is adequate.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners either reviewed the claims file or took a detailed history from the Veteran which was consistent with the evidence of record; performed examinations of the Veteran and conducted appropriate diagnostic testing; considered the Veteran's reported symptomatology; provided explanation of the Veteran's functional loss; and, where applicable, provided the medical information necessary to address the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the examinations are adequate.   

As noted in the Introduction, this case was previously remanded by the Board in June 2015.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the June 2015 Board remand directed the agency of original jurisdiction (AOJ) to contact the Veteran and afford him the opportunity to identify any relevant medical records; schedule the Veteran for a VA heart examination to determine the current severity of his CAD; and readjudicate the claim and issue a supplemental SOC, if warranted.

Pursuant to the June 2015 Board remand, the AOJ offered the Veteran the opportunity to submit additional evidence, as set forth in a letter to the Veteran dated in October 2015; provided a VA heart examination in October 2015; and readjudicated the claim for an increased initial rating in a November 2015 supplemental SOC.  As noted above, the October 2015 VA examination, considered in combination with the other evidence of record, is adequate for decision making purposes.  Accordingly, the Board finds that VA at least substantially complied with the June 2015 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. at 268.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartmann, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficient to identify the disease, the resulting disability, and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

In this case, service connection for CAD was granted in April 2012, and an initial rating of 30 percent was assigned effective October 20, 2010.  As such, the rating period for consideration is from October 20, 2010.

The Veteran's CAD is rated under Diagnostic Code (DC) 7005.  Under DC 7005, a 10 percent evaluation is warranted where there is workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  38 C.F.R. § 4.104, Diagnostic Code 7005.

A 30 percent evaluation is warranted where there is workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.

A 60 percent evaluation is warranted where there is evidence of more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

Finally, a 100 percent evaluation is warranted where there is chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Analysis

In adjudicating this claim, the Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran, who is a farmer, contends that he is entitled to an initial disability rating in excess of 30 percent because he experiences shortness of breath while on his treadmill and requires extra help on his farm.  He reports feeling pain or numbness/tingling in his jaw when walking around on his farm, needing to stop and rest when walking, and choking and coughing when carrying up to 50 pounds over short distances.  The Veteran also states that he becomes fatigued more quickly than he did before having a coronary artery bypass graft in 1998.  Finally, the Veteran asserts that he is entitled to a higher disability rating because his February 2012 VA examination was inadequate, as he was not provided a stress test to evaluate his workload in METs and he was not asked questions about what levels of exertion cause him to experience shortness of breath, fatigue, or pain.  

The Veteran submitted private medical records in support of his claim.  In April 2010, the Veteran was evaluated by his private physician in regards to complaints of chest pain, throat pain, shortness of breath, and abdominal bloating with exercise.  The Veteran also reported a history of substernal epigastric chest pain, and stated that his chest tightness worsened with exercise.  A graded exercise test (GXT) and electrocardiogram (EKG) were conducted.  The Veteran's baseline EKG showed evidence of a normal sinus rhythm and borderline first degree atrioventricular block, as well as nonspecific biphasic T waves in lateral leads in the supine position, but no other acute changes.  The GXT was terminated after nine minutes, due to the Veteran's difficulty keeping up with the treadmill.  However, his calculated MET output was 10, with a maximal perceived exertion of 7/10.  The Veteran experienced no chest pain with exercise or bloating, but described some significant neck sensation.  At peak exercise and in early recovery, the Veteran's T waves in the inferior leads III and AVF were flipped or biphasic.  The examining physician concluded that the Veteran had an inadequate, equivocal GXT with good cardiovascular conditioning.  Based on these results, the Veteran was started on trial medication management and was advised to begin an exercise program.  

Also among the Veteran's private medical records are the results of a transthoracic cardiogram from August 2012.  The echocardiogram demonstrated "overwhelming evidence for normal systolic function" with a global estimate of ejection fraction of 65 to 70 percent.  The test also showed mild dilatation of the aortic root, mild concentric left ventricular hypertrophy, moderate to severe aortic stenosis, and the possibility of very mild mitral stenosis.  

VAMC records from May, June, and July 2012, report the Veteran as having no recent anginal events and EKG test results that demonstrated normal sinus rhythm, no ischemic changes, and right axis deviation.  A Holter Monitor report argued against an arrhythmic cause for the Veteran's symptoms of a pounding heart, tightening throat, and dizziness.  In addition, multiple VAMC medical evaluations during this timeframe refer to the Veteran's CAD as stable. 

In August 2012, the Veteran had a VAMC cardiology consultation due to symptoms of lightheadedness, a forceful (but not irregular or rapid) heartbeat, and exertional dyspnea.  The examining physician reviewed the Holter Monitor report and found no major abnormalities.  A stress test was ordered but cancelled due to the discovery of a systolic murmur.  The results of a transthoracic echocardiogram showed mild aortic stenosis with preserved left ventricular ejection fraction (LVEF).  Doppler ultrasound results demonstrated moderate right internal carotid artery stenosis, not definitely symptomatic.  The examining physician opined that the Veteran's exertional dyspnea and throat tightness, though atypical, might be due to angina; his pounding heart might indicate malignant arrhythmia; and his lightheadedness and dizziness did not appear to have a serious cardiovascular cause.   

A VAMC note from August 2012 further discusses the results of the Veteran's transthoracic echocardiogram.  The reviewing physician stated that the study appeared suboptimal and that the Veteran's aortic stenosis might be more severe than indicated by the echocardiogram.  The physician also noted that the July 2012 Holter Monitor report showed an episode of asymptomatic tachycardia and that the Veteran's July 2012 echocardiogram showed first degree atrioventricular block, but was otherwise normal.  

A review of the Veteran's cardiovascular functioning in March 2013 was negative for chest pain, paroxysmal nocturnal dyspnea, palpitations, edema, and syncope.  The Veteran's CAD was noted as stable, with the Veteran taking a moderate dose of statin, aspirin, and metoprolol.  In addition, the Veteran's mild aortic stenosis was asymptomatic.  

The Veteran was provided two VA examinations in regards to his CAD.  The February 2012 examiner reported that the Veteran had a percutaneous coronary intervention (angioplasty) and five stents placed in 1998, followed by a coronary artery bypass graft later that year.  The Veteran had no history of myocardial infarction, heart transplant, implanted pacemaker, implanted defibrillator, or congestive heart failure.  The examiner confirmed the Veteran's CAD diagnosis and noted that the Veteran took continuous medication for this condition, including losartan, metoprolol, and aspirin.  A diagnostic exercise test was not performed, however the Veteran denied experiencing dyspnea, fatigue, angina, dizziness, or syncope with any level of physical activity.  Results of an EKG and a chest x-ray demonstrated evidence of cardiac hypertrophy or dilatation.  The examiner found that the Veteran's CAD impacted his ability to work, but did not explain this finding.  In fact, the examiner also stated that there was "no restriction in activity due to CAD noted."  

At his VA examination in October 2015, the Veteran reported that he had not experienced cardiac problems or intervention since 1998 and that his activity was limited by hip arthritis and a back condition.  He denied having chest pain, paroxysmal nocturnal dyspnea, orthopnea, palpitations, edema, or syncope currently or in recent years, but reported experiencing upper abdominal discomfort with some exertion.  The VA examiner stated that the etiology of the Veteran's CAD was atherosclerosis.  The Veteran remained on a continuous medication regime to control his heart condition, including a daily dose of aspirin to prevent blood clot, as well as metoprolol and losartan for hypertension.  There was no evidence of a myocardial infarction, congestive heart failure, or cardiac arrhythmia, and the Veteran did not exhibit any infectious cardiac conditions or pericardial adhesions.    

On examination, the Veteran had a regular heart rate with abnormal heart sounds described as a systolic ejection murmur.  An echocardiogram showed mild aortic stenosis and mild mitral regurgitation and indicated cardiac hypertrophy, specifically mild concentric hypertrophy due to hypertension.  There was no evidence of cardiac dilatation.  The echocardiogram also showed normal wall motion and thickness, with an LVEF of 60 to 65 percent.  An EKG reflected arrhythmia, described as a first degree atrioventricular block, but the results were otherwise normal.  A chest x-ray showed residuals of the Veteran's coronary artery bypass graft and stents.  

The Veteran did not undergo an exercise stress test in October 2015, as it was contraindicated due to his heart murmur and bilateral hip arthritis.  During the interview-based METs test, the Veteran indicated that he experiences dyspnea, but a METs level of activity for this symptom was not provided.  The examiner explained that the Veteran's activity is limited by several medical conditions and it is not possible to accurately estimate the percent of METs limitation that is attributable to each of the Veteran's multiple medical conditions.  The examiner also stated that LVEF testing renders a more accurate finding regarding cardiovascular manifestations alone.  The examiner concluded that the Veteran's CAD impacts his ability to work, as he requires assistance with heavy work on his farm, but that his other medical problems also limit his ability to perform manual labor.  Accordingly, the examiner was unable to determine the role of cardiac manifestations alone in limiting the Veteran's ability to work.  
	
An initial disability rating of 30 percent from October 20, 2010, is warranted for the Veteran's service-connected CAD.  The evidence during this period does not include METs level testing.  The only METs testing of record is from April 2010, when the Veteran had a METs level of 10 with no resulting dyspnea, fatigue, angina, dizziness, or syncope.  However, METs testing is not required in this case, as the evidence of record shows that the Veteran has a heart murmur, which is a medical contraindication for METs testing.  38 C.F.R. § 4.100(b)(1).  The Veteran's EKG in February 2012, for VA examination purposes, showed evidence of cardiac hypertrophy or dilatation.  An echocardiogram from August 2012 also showed mild dilatation of the aortic root and mild concentric left ventricular hypertrophy.  In October 2015, an echocardiogram for VA examination purposes indicated cardiac hypertrophy but no cardiac dilatation.  As the evidence of record demonstrates the presence of cardiac hypertrophy or dilatation, the Veteran is entitled to a disability rating of 30 percent for CAD.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  

An initial rating higher than 30 percent is not warranted in this case.  Notably, the Veteran's LVEF was, at worst, 60 to 65 percent in October 2015.  Although METs testing was not performed, the Board notes that at both of his VA examinations, in February 2012 and October 2015, the Veteran denied experiencing dyspnea, fatigue, angina, dizziness, or syncope with physical exertion.  Moreover, the October 2015 examiner stated that the Veteran's LVEF measurement is a more accurate finding as to cardiovascular manifestations of the Veteran's CAD.  The Veteran's METs output, on the other hand, is affected by his multiple other medical conditions and cannot be controlled for cardiovascular manifestations alone.  Finally, there is no evidence that the Veteran suffered from an episode of acute congestive heart failure during the relevant period.  Accordingly, because there is no evidence of more than one episode of acute congestive heart failure in the past year, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent, the Veteran is not entitled to an initial disability rating in excess of 30 percent for his CAD.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as chest pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board notes that the Veteran's records reflect credible complaints of chest pain and/or angina, fatigue, and shortness of breath.  However, when viewed alongside the medical evidence of record, the Veteran's account of his symptomatology describes a level of disability consistent with the assigned rating of 30 percent.

Generally, evaluating a disability using either the corresponding or an analogous diagnostic code contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nevertheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation is, therefore, adequate; and no referral is required.  Id.

In this case, the record does not reflect that the average industrial impairment from the Veteran's CAD is in excess of that contemplated by the assigned rating.  As noted above, results from the adequate VA cardiac examinations reveal, at worst, LVEF of 60 to 65 percent and evidence of cardiac hypertrophy or dilatation.  While the Board recognizes the Veteran's assertions that he experiences chest pain, fatigue, and shortness of breath, such manifestations are adequately contemplated by the schedular criteria for a 30 percent rating under Diagnostic Code 7005, which explicitly contemplates cardiac hypertrophy, dilatation, and symptoms of dyspnea, fatigue, angina, dizziness, or syncope with exertion.  These manifestations of the Veteran's CAD and all other manifestations noted in the record are not exceptional in terms of the disability level and symptomatology of a person with cardiac hypertrophy or dilatation and symptoms of chest pain, fatigue, and shortness of breath, and have not been shown to be productive of more than the average impairment in earning capacity commensurate with this level of impairment.  In addition, the record does not reflect that the Veteran has required frequent hospitalizations, and there is no indication of marked interference with employment due solely to his CAD.  In sum, the Board determines that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.     

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not reflect, that the disability at issue renders him unable to secure or follow substantially gainful employment.  The Board acknowledges that the February 2012 and October 2015 VA examiners noted that the Veteran's CAD impacts his ability to work, as it limits the tasks he is physically able to perform on his farm and requires that he obtain assistance from others.  However, the October 2015 examiner reported that the Veteran is nevertheless able to work four to six hours per day.  In addition, the Veteran stated that his activity was limited by hip arthritis and a back condition.  The examiner noted that it was not possible to determine the extent to which the Veteran's CAD contributes to his work limitations.  As the record does not reflect that the Veteran's service-connected disability, alone, prevents him from securing or following substantially gainful employment, the Board concludes that a claim for a TDIU has not been raised.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning an initial disability rating in excess of 30 percent for the Veteran's service-connected CAD, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


